Exhibit 10.4 AMENDMENT NO. 1 TO GAS TRANSPORTATION AGREEMENT This Amendment No. 1 to Gas Transportation Agreement, dated as of August 5, 2015 (this “Amendment”), is entered into by and among PennTex North Louisiana, LLC, a Delaware company and successor in interest to PennTex North Louisiana Operating, LLC (“Transporter”), and MRD Operating LLC, a Delaware limited liability company (“Customer”). Transporter and Customer are each referred to herein as a “Party,” and collectively as, the “Parties.”Defined terms used but not defined herein have the meaning given to them in the Agreement (as defined below). WHEREAS, the Parties entered into that certain Gas Transportation Agreement, dated as of April 14, 2015 (the “Agreement”), to provide for the transportation of Customer Gas on Transporter’s Transportation System; and WHEREAS, the Parties desire to amend the Agreement in accordance with Article XV thereof as set forth herein.
